DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant’s Arguments/Remarks”, filed 06/09/2021, with respect to Objections to the Drawings and Claims, and the Rejections under U.S.C. 112(a)/112(b) have been fully considered and are persuasive.  The Rejection under U.S.C. 112(a)/(b) has been withdrawn. 
Applicant’s arguments with respect to the allowability of Claims 1-2 and 5-22 have been considered but are moot because the new ground of rejections, explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 states it depends on the method of Claim 15, but the method is not introduced until Claim 16. Examiner is moving forward with examination under the assumption that this is a typographical error, and it should read “The method of Claim 16”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more.

Step 1: Independent Claims 1, 8, and 16 recite devices and a method comprising a processor. Thus they are directed to statutory categories of invention.

Step 2A, Prong 1:

an input configured to receive the measured CO2 content
generate a measurement based on the measured CO2 content
and in response to determining that the measured CO2 content comprises artifacts, determine a likelihood that the measurement is unreliable

These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e. using pen and paper. A person could receive a signal (i.e. mere data collection), determine if that signal has an artifact and/or noise (i.e. by looking at the signal and noticing spikes/differences in the reading) and determining that the signal is unreliable (i.e. using rational thinking, that more noise/artifacts=less reliable), and display the result (mere insignificant extra solution activity). Thus, the claims recite limitations which fall within the ‘mental processes’ grouping of abstract ideas.  

Step 2A, Prong 2:
Claims 1, 8, and 16 recite the following additional elements:
a processor
and a user interface configured to indicate the likelihood that the measurement is unreliable
	Claims 1, 8, and 16’s recitation of a processors and computer storage media with computer-usable instructions that, when executed by the one or more processors, implement a method are merely reciting both the processors and computer storage media at a high-level of generality, and the computer readable storage media merely instructs the processors to carry out the steps of the method.  
	Claims 1, 8, and 16’s recitation of a user interface for displaying the result of a calculation is merely insignificant pre-solution activity (See MPEP 2106.05, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).
	Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	
	Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.

	For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	Dependent Claims:
	

	Claims 5 and 18 recite limitations that further define the type of data collected, and are merely limiting the physiological variables to a particular fields of use.
Claims 6, 7, 14, and 15 merely recite limitations that define the type of processer and device used. These are recited at a high level of generality and are merely being used in their intended manner to gather data. Even when viewed as a whole, the claims fail to add significantly more to the abstract idea in the independent claims. 
Claim 16 recites the limitation displaying, on a display, the measurement and the likelihood the measurement is unreliable, which was identified above as insignificant extra solution activity. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 20130324873 awarded to Babaeizadeh et al, hereinafter Babaeizadeh.
device for evaluating measured carbon dioxide (CO2) content in an exhaled breath (abstract), comprising: an input configured to receive the measured CO2 content (Para. 0001); a processor configured to: generate a measurement based on the measured CO2 content (Para. 0001); determine that the measured CO2 content comprises artifacts (Para. 0009); and in response to determining that the measured CO2 content comprises artifacts, determine a likelihood that the measurement is unreliable (Fig. 8, Para. 0052 states that CPR is detected using an algorithm that recognizes CPR artifacts, Para. 0053 discusses that when CPR is detected, it is indicated on the display, thereby indicating that the waveform is unreliable/contains artifacts, and as BRI of likelihood (i.e. probability) includes 100%, i.e. guarantee, this meets the claim language); and a user interface configured to indicate the likelihood that the measurement is unreliable (Para. 0045, states the steps performed in Para. 0053 are outputted, Para. 0035 describes the output as a display). 

Regarding Claim 2, Babaeizadeh teaches the device of Claim 1, wherein the processor is further configured to determine a characteristic of the artifacts and the user interface is configured to indicate the characteristic (Para. 0045 defines that the artifacts are CPR related, and displays it).

Regarding Claim 5, Babaeizadeh teaches the device of Claim 1, wherein the measurement comprises an end tidal CO2 value or a respiratory rate (Para. 0024).

Regarding Claim 6, Babaeizadeh teaches the device of Claim 1, wherein the device is a post-event review device (Para. 0010) or defibrillator monitor (Para. 0002). 

wherein the processor is a multi-core or a multi-unit processor (Para. 0028, preprocessor 24 and processor 22).

Regarding Claim 8, Babaeizadeh teaches a device for evaluating measured carbon dioxide (CO2) content in an exhaled breath (Abstract), comprising: an input configured to receive the measured Co2 content (Para. 0001); a processor configured to: generate a measurement based on the measured CO2 content (Para. 0001); determine that the measured CO2 content comprises chest compression induced artifacts (Para. 0009); and in response to determining that the measured CO2 content comprises artifacts, determine a likelihood that the measurement is unreliable (Fig. 8, Para. 0052 states that CPR is detected using an algorithm that recognizes CPR artifacts, Para. 0053 discusses that when CPR is detected, it is indicated on the display, thereby indicating that the waveform is unreliable/contains artifacts, and as BRI of likelihood (i.e. probability) includes 100%, i.e. guarantee, this meets the claim language); and a user interface configured to indicate the likelihood that the measurement is unreliable (Para. 0045, states the steps performed in Para. 0053 are outputted, Para. 0035 describes the output as a display). 

Regarding Claim 9, Babaeizadeh teaches the device of Claim 8, wherein the processor is further configured to determine a characteristic of the chest compression induced artifacts and the user interface is configured to indicate the characteristic (Para. 0045 defines that the artifacts are CPR related, and displays it).

Regarding Claim 10, Babaeizadeh teaches the device of Claim 9, wherein the characteristic comprises a magnitude of a chest compression induced oscillation in the chest compression induced artifacts (Para. 0044, Para. 0045 defines that the artifacts are CPR related, and displays it).

Regarding Claim 11, Babaeizadeh teaches the device of Claim 9, wherein the processor is further configured to determine a respiratory/ventilation cycle and the characteristic comprises a proportion of the respiratory/ventilation cycle in which the chest compression induced artifacts occurred (Fig. 4, Paras. 0044-0045).

Regarding Claim 12, Babaeizadeh teaches the device of Claim 9, wherein the characteristic comprises a proportion of a total interval in which the chest compression induced artifacts are present (Para. 0045 defines that the artifacts are CPR related, and Fig. 4 shows the interval and artifacts that determine the interval is CPR related).

Regarding Claim 13, Babaeizadeh teaches the device of Claim 12, wherein the processor is configured to determine that the measured CO2 content comprises the chest compression induced artifacts by determining that a magnitude of the chest compression induced artifacts in the total interval is equal to or greater than a threshold (Para. 0044).

Regarding Claim 14, Babaeizadeh teaches the device of Claim 8, wherein the device is a post-event review device (Para. 0010) or defibrillator monitor (Para. 0002). 

Regarding Claim 15, Babaeizadeh teaches the device of Claim 8, wherein the processor is a multi-core or a multi-unit processor (Para. 0028, preprocessor 24 and processor 22).

Regarding Claim 16, Babaeizadeh teaches a method for evaluating measured carbon dioxide (CO2) content in an exhaled breath, the method comprising: receiving the measured CO2 content ; determining, by a processor, that the measured CO2 content comprises artifacts (Para. 0001, Para. 0009); and in response to determining that the measured CO2 content comprises artifacts, determining, by the processor, a likelihood that the measure CO2 content is unreliable (Fig. 8, Para. 0052 states that CPR is detected using an algorithm that recognizes CPR artifacts, Para. 0053 discusses that when CPR is detected, it is indicated on the display, thereby indicating that the waveform is unreliable/contains artifacts, and as BRI of likelihood (i.e. probability) includes 100%, i.e. guarantee, this meets the claim language); and indicating, by a user interface, the likelihood that the measured CO2 content is unreliable (Para. 0045, states the steps performed in Para. 0053 are outputted, Para. 0035 describes the output as a display).

Regarding Claim 17, Babaeizadeh teaches the method of Claim 16, further comprising: generating a measurement based on the measured CO2 content, and indicating a likelihood that the measurement is unreliable when the measured CO2 content includes artifacts (Paras. 0001 and 0009). 

Regarding Claim 18, Babaeizadeh teaches the method of Claim 17, wherein the measurement comprises an end tidal CO2 value or a respiratory rate (Para. 0024).

Regarding Claim 19, Babaeizadeh teaches the method of Claim 17, further comprising concurrently displaying, on a display, the measurement and the likelihood the measurement is unreliable (Para. 0045, states the steps performed in Para. 0053 are outputted, Para. 0035 describes the output as a display). 

wherein the processor is further configured to determine a characteristic of the artifacts and the user interface is configured to indicate the characteristic (Para. 0045 defines that the artifacts are CPR related, and displays it).

Regarding Claim 21, Babaeizadeh teaches the device of Claim 1, wherein the processor is configured to: determine the likelihood that the measurement is unreliable by comparing a magnitude of the artifacts to a threshold (Para. 0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20130324873 awarded to Babaeizadeh et al, hereinafter Babaeizadeh, in view of US Patent Publication 20130289364 awarded to Colman et al, hereinafter Colman.
Regarding Claim 22, Babaeizadeh teaches the device of Claim 21, wherein the processor is further configured to: determine that the artifacts comprise chest compression induced artifacts; and in response to determining that the artifacts comprise chest compression inducted artifacts, determine a magnitude of the chest compression inducted artifacts (Para. 0044). Babaeizadeh does not teach wherein the user interface is further configured to indicate the magnitude of the chest compression induced artifacts. 
However, in the art of respiratory monitoring, Colman teaches displaying an ETCO2 value and highlighting abnormal areas on the display (Para. 0142, “For example, element 313 may include a graph display of the trend of the EtCO.sub.2 parameter value over a selected time period. According to some embodiments, regions of each individual trend may be shaded, so that the deviations from "normal" regions of the trend are easily distinguished. In addition, or alternatively, the graph may change in color (for example to yellow and/or red) for those regions that are out of the normal region”). Babaeizadeh also teaches identifying abnormal areas based on a variety of criteria (Para. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaeizadeh by Colman, i.e. to display Babaeizadeh’s waveform and highlight abnormal area as in Colman, for the predictable purpose of using a known technique to improve similar devices or methods in the same way.


Conclusion

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792